United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         October 2, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-30196
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                versus

                         CHARLES WESLEY WHITE,

                         Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                     USDC No. 02-CR-60035-ALL
                       --------------------

Before BARKSDALE, EMILO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Wesley White appeals from his jury-verdict conviction

for three counts of bank fraud and one count of conspiracy to

commit bank fraud.      White has filed a motion seeking leave to

submit a pro se supplemental appeal brief.      As there is no right to

hybrid representation in a direct criminal appeal, White’s motion

is DENIED.     See United States v. Ogbonna, 184 F.3d 447, 449 & n.1

(5th Cir. 1999); see also 5TH CIR. R. 28.7.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 03-30196
                                    -2-

     White contends that the district court erred by failing to

make a specific finding that the individuals supervised by White

were criminally responsible participants in the criminal activity

for purposes of U.S.S.G. § 3B1.1(c).          The district court was not

required to make such a specific finding.           See United States v.

Mejia-Orosco, 867 F.2d 216, 220-21 (5th Cir. 1989).

     White also argues that the district court erred by applying a

two-level adjustment to his sentence for his role as a supervisor

pursuant   to   U.S.S.G.   §   3B1.1(c)   because   the   individuals   he

supervised were not criminally responsible participants in the

criminal activity.   Because White failed to raise this argument in

district court, the issue is reviewed only for plain error.             See

United States v. Rodriguez, 15 F.3d 408, 414-15 (5th Cir. 1994).

As this issue involves a factual question that was capable of

resolution by the district court, it cannot constitute plain error.

See United States v. Lopez, 923 F.2d 47, 50-51 (5th Cir. 1991).

     Accordingly, the district court’s judgment is AFFIRMED.

     AFFIRMED; MOTION DENIED.